DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
1.	Claims 1-6 are pending.

Drawings
2.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current drawings Figures 1A-3Q contain shading and blurring that make it hard to view or read what is being displayed in the drawing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a conversational artificial intelligence agent”, “a recording engine”, “a dream content analysis engine” in claim 1, and “screens for” in claim 2, and “a coaching services marketplace platform”, “a video conferencing engine” in claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations)interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
a conversational artificial intelligence agent that communicates back and forth between user and said processor/program; wherein said agent prompts the user to record a dream that was ongoing when the alarm woke the user; wherein said agent may prompt the user to enter their mood upon waking; wherein said engine may prompt the user to input more information, associations, or memories related to elements from the user’s initial input; wherein said agent may suggest potential associations for the user to choose from.
The specification does not disclose a conversational artificial intelligence agent that communicates back and forth between user and said processor/program.  Instead, the specification sets forth an environment where the user is prompt for information.  The specification does not mention a ‘back and forth communication’ between the user and the processor/program.


a transcriber converting said recording audio recording to text;
The specification does not recite a transcriber converting said recording audio recording to text.  Instead, the specification sets forth a voice-to-text transcribing engine.  The specification does not mention a transcriber.  Nor does the specification make it clear that the transcriber as claimed is not a human.

A collection of techniques, practices, physical and mental activities; wherein said techniques may be matched and proposed to the user; and
The specification does not recite a collection of techniques, practices, physical and mental activities.  
Generally, the claims appear to attempt to set forth an environment for dream content analysis, with a lot of user input to facilitate the analysis.  The specification simply does not set forth this embodiment.  Instead, the specification sets forth a journaling system for a user to input data about their dreams for analysis.  However, the analysis that is set forth in the claims is not supported in the specification.  For example, the term transcriber is not in the specification and there is no definition of the term transcriber in the specification.  Broadest reasonable interpretation of the term transcriber is a human person. 
Regarding Claims 2-6:
Claims 2-6 inherit the deficiencies of claim 1.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claims 1-6 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As indicated in the rejection above, almost the entirety of the independent claims are unsupported by the specification. Accordingly, the scope of the claims is rendered unclear. Specifically, it is not clear how a conversational artificial intelligence agent that communicates back and forth between user and said processor/program; wherein said agent prompts the user to record a dream that was ongoing when the alarm woke the user; wherein said agent may prompt the user to enter their mood upon waking; wherein said engine may prompt the user to input more information, associations, or memories related to elements from the user’s initial input; wherein said agent may suggest potential associations for the user to choose from. Since only a conversational artificial intelligence agent (unassociated with any specific processor or program) is set forth in the specification, it is not clear how. Similarly, it is unclear what a collection of techniques, practices, physical and mental activities comprise.
7.	The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.

8.	The Examiner notes that as a result of the clarity issues set forth above, and the lack of disclosure of the elements of the independent claims, there would be considerable speculation required to interpret the claims. As indicated in MPEP 2173.06 (Il), “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, ii would not be proper to reject such a claim on the basis of prior art. As stated in in re Steele, 305 F.2d 859, 134 USPO S92 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scape of the claims.“ Accordingly, a prior art rejection has not been applied.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



9.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

10.	Claims 1-6 are directed to facilitating a dream analysis, which is considered an observation and evaluation.  Observations and Evaluations fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Concept performed in the human mind/mental processes). The claims could also be considered certain methods of organizing human activity (including personal behaviors).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
            Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-6 are directed to a system comprising at least one processor.  Accordingly, the claims fall within the four statutory categories of inventions (machine) and will be further analyzed under step 2 of the Alice/Mayo framework:
            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.

Regarding representative independent claim 1, the claim sets forth an platform, comprising:
an agent that communicates back and forth between user; wherein said agent prompts the user to record a dream that was ongoing when the alarm woke the user; wherein said agent may prompt the user to enter their mood upon waking; wherein said engine may prompt the user to input more information, associations, or memories related to elements from the user’s initial input; wherein said agent may suggest potential associations for the user to choose from.

audio-record user input describing the dream or any elements, symbols, and related associations;
a transcriber converting said recording audio recording to text;
a dream content analysis engine, containing: a plurality of symbols known to appear in dreams, each symbol stored in association with at least one corresponding possible meaning, thematically categorized dreams and associations with the various dream elements, emotional and cognitive associations, and any other psychographic data deemed valid and valuable;
tagging said user inputs with a variety of recognized psychological terms describing mental states, such as ‘fear of rejection’, ‘need for autonomy’, ‘desire to bond’;
an alarm that is configurable to awaken a user at a range within the user's desired awaking time, when the user is organically transitioning from deep sleep to awaking;
a mood tracking system and interface wherein the user may select their appropriate mood from a mood “wheel” or diagram;
A collection of techniques, practices, physical and mental activities; wherein said techniques may be matched and proposed to the user; and
a plurality of screens to be shown on a display.

The above-recited limitations set forth an arrangement where data is received to analyze a dream.  This arrangement amounts to both an observation (receiving data) and an evaluation (analyzing data and displaying said data).  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Further, these actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data with regard to determining an association between dream analysis and mental wellness for a user.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
	A processor
	A storage device
	A user interface
	A user device	
	A display

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
Page 3, lines 11-13, “A dream analysis platform comprising a processor and a memory operatively coupled to the processor, the memory having stored thereon instructions for realizing aspects of the platform”.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  The independent claim 6 and dependent claims 2-4, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  

11.	Claims 1-6 recite “a program storage device operatively coupled to the processor, having instructions stored thereon which, when executed by the processor, cause functions to be performed” as well as a several elements that appear to be software modules or computer programs according to the specification (page 11).  The current claim language does not specify that the software is part of or statically embodied and executable in a physical medium.  Software not statically embodied and executable on a physical medium is considered descriptive material per se.   As drafted, the claim fails to define any structural and functional interrelationships between the software per se and other elements of the invention that permit the software's function to be realized.  (See MPEP § 2106 Section IV B1 (a)).  In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.



Conclusion
While a prior art rejection was not set forth in accordance with MPEP 2173.06 as detailed above, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	System and method for intelligently determining user preferences and responding thereto (US 20040234932 A1) teaches a system and method by which a thought can be (a) entered, (b) interpreted through combination of an adaptive thought-associative dictionary and user knowledge, (c) processed with an analytical toolset, (d) presented back to the user, (e) stored, and (f) updated. Through feedback the present invention attempts to track the user with increasing accuracy, in the context of a non-stationary environment. The present invention fully associates these elements through use of a database such that post processing can be readily applied to any element, or can be applied as the ability to do such post-processing is developed or improves. Furthermore, the present invention defines a mathematical construct and relationship to the thought environment such that many forms of processing can be realized.

B.	Multi-player Interactive Electronic Dream-matching Game (US 20140024458 A1) teaches a computer based method for playing an online game via an electronic device includes inputting by a player a summary of a dream. The dream summary is forwarded from the electronic device to a processor, stored in a data storage medium, and then compared to dream summaries of other players as well as to dream features and characteristics stored permanently on the database, based on a dream coding scale. A list of matching data based on comparing the dream summaries of the players is then generated which indicates features of each player's dreams that are common to the participating players and/or the data stored in the database. A player is provided awards in the game based on matches between features of his dreams to those of other players or data, such as actual events that occur after input of the dream summary, stored in the database.

C.	APPARATUSES AND METHODS FOR MEASURED SLEEP ALARM SIGNALING (US 20140210626 A1) teaches measured sleep alarm signaling is provided which activates an alarm in a manner that allows a user to get a predetermined amount of measured sleep, rather than just awakening the person at a specific time, or when the person has been in the bed for a certain amount of time. A method for awakening a person includes: setting a desired amount of actual sleep time; receiving measurement signals relating to the person's state of sleep over time; determining, using the received measurement signals, an actual sleep time indicating an amount of time that the person has actually slept; determining whether the actual sleep time is greater than or equal to the desired amount of actual sleep time, as a first determination result; and initiating an alarm for awakening the person using the first determination result.

D.	DREAM ORIENTED SOCIAL MEDIA WEBSITE (US 20150134740 A1) teaches A method and system for sharing dream narratives. The system comprises a computer network comprising a plurality of user interfaces, and each user interface has a display and an input module for inputting dream narratives from a plurality of users. A computer processor connected to the computer network, and the computer processor comprises instructions to create user profiles for each of the plurality of users; receive dream narratives over the computer network and record the dream narratives in association with a respective user profile; analyze the dream narratives to develop dream profiles by identifying keywords and phrases; compare the dream profiles to identify commonalities between the dream profiles; and connect user profiles having at least one commonality in their respective dream narratives.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624